UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7454


SAMUEL BURT,

                      Plaintiff – Appellant,

          v.

WANDA CARTER HALE,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Solomon Blatt, Jr., Senior
District Judge. (3:09-cv-03343-SB)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel Burt, Appellant Pro Se. William Henry Davidson, II,
Daniel C. Plyler, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina; Kristy Markay Grafton, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Samuel        Burt        appeals       the   district     court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42    U.S.C.        § 1983      (2006)    complaint.       We    have

reviewed the record and find no reversible error.                          Accordingly,

we affirm for the reasons stated by the district court.                            Burt v.

Hale, No. 3:09-cv-03343-SB (D.S.C. Sept. 26, 2011).                            We dispense

with oral argument because the facts and legal contentions are

adequately     presented           in    the   materials        before   the    court    and

argument would not aid the decisional process.



                                                                                  AFFIRMED




                                                  2